Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 35 recite “…a plurality of clamp pad retention members respectively aligned with the plurality of openings, the plurality of clamp pad retention members includes a clamp pad retention member”. It is unclear as to whether the aforementioned limitation includes a typo, or whether the Applicant intends to claim each of the plurality of clamp pad retention members includes a clamp pad retention member.
Allowable Subject Matter
Claims 39 and 40 are allowed. Claim 39 is independent.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Boudreaux et al. (US 2015/0148832), Truckai et al. (US 7112201) and Faller et al. (US 2006/0079874). Suffice it to say, none of the cited prior art discloses a clamp pad loader assembly, comprising: (a) a clamp arm guide defining a first opening dimensioned to receive a clamp arm of an ultrasonic instrument; (b) a clamp pad cartridge coupled with the clamp arm guide, the clamp pad cartridge comprises a first clamp pad retention member aligned with the first opening; (c) a first clamp pad housed within the first clamp pad retention member, the clamp pad cartridge and the clamp arm guide are configured to actuate relative to each other between an open position and a closed position while the clamp arm of the ultrasonic instrument is within the first opening in order to couple the clamp arm with the first clamp pad housed within the first clamp pad retention member; as claimed in independent claim 39, and as such does not anticipate the instant invention as disclosed in independent claim 39.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 39.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726